Citation Nr: 1429882	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-14 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to a compensable rating for residuals of a shrapnel wound of the left thumb with degenerative joint disease prior to December 27, 2011, and in excess of 10 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970.  He is the recipient of numerous awards and decorations, including the Combat Infantryman Badge and the Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hearing loss, tinnitus, and peripheral neuropathy of the bilateral upper and lower extremities, as well as a compensable rating for residuals of a shrapnel wound of the left thumb.  

The Veteran appealed the RO's determination.  On his substantive appeal to Board, he requested a personal hearing before a Veterans Law Judge at the RO.  In an April 2010 written statement, however, the Veteran withdrew his Board hearing request and elected to participate in a hearing before a Decision Review Officer at the RO in lieu of a travel Board hearing.  That hearing was held in November 2010 and a transcript of that proceeding has been associated with the record on appeal.  

In a February 2012 rating decision, the RO increased the rating for the Veteran's service-connected left thumb disability to 10 percent, effective December 27, 2011.  Although a higher disability rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned, nor has the Veteran withdrawn his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Given the procedural history of this case, complete adjudication of the claim now requires analysis of two discrete time periods, as reflected on the cover page of this decision.  

Also in the February 2012 rating decision, the RO granted service connection for peripheral neuropathy of the left and right lower extremities and assigned initial 10 percent disability ratings, respectively, effective December 27, 2011.  In a November 2012 rating decision, the RO granted service connection for peripheral neuropathy of the right upper extremity and assigned an initial 20 percent disability rating, effective October 25, 2012.  

The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal with respect to the claims of service connection for peripheral neuropathy of the bilateral lower extremities and the right upper extremity.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has expressed intent to appeal the initial ratings or effective dates assigned; thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158.

Finally, in a November 2011 rating decision, the RO denied service connection for hypertension and a psychiatric disability, including posttraumatic stress disorder (PTSD).  In December 2011, the Veteran disagreed with the RO's determination and a Statement of the Case was issued in January 2014.  The record currently available to the Board, including the claims folder, Virtual VA and VBMS files, contain no indication that the Veteran perfected an appeal within the applicable time period.  Thus, those issues are not in appellate status.  

The issues of entitlement to service connection for hearing loss, tinnitus, peripheral neuropathy of the left upper extremity, and an increased rating for residuals of a shrapnel wound of the left thumb with degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed October 1970 rating decision, the RO denied service connection for a hearing loss disability; no new and material evidence was submitted within one year.  

2.  Evidence received since the final October 1970 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The October 1970 rating decision denying service connection for a hearing loss disability is final.  38 U.S.C. § 4005(c) (1964) (currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 19.118, 19.153 (1970) (currently 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to warrant reopening of the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable disposition below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Background

The Veteran's service treatment records (STRs) show that in a December 1967 service entrance report of medical history, the Veteran endorsed a history of ear, nose or throat trouble, and running ears.  The examiner noted that this history referred to a history of ear infections.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
0
LEFT
5
-5
5
5
5

STRs show that in September 1969, the Veteran was prescribed antibiotics for a left ear infection with ruptured tympanic membrane.  The remaining STRs are negative for complaints or abnormalities pertaining to the ears, including hearing loss.  

At his February 1970 military separation medical examination, the Veteran completed another report of medical history on which he endorsed a history of numerous complaints, including hearing loss and running ears.  On clinical evaluation, the appellant's ears were normal.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
-5
0
10
LEFT
20
0
0
5
5

The medical evidence assembled in connection with the Veteran's 1970 claim includes a September 1970 VA medical examination report which shows that the Veteran complained of hearing loss at that time, particularly in the right ear.  He expressly denied experiencing any tinnitus.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
--
5
LEFT
-10
-10
-10
--
0

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.  

Based on the evidence then of record, in an October 1970 rating decision, the RO denied service connection for hearing loss, finding that the evidence of record did not show a current hearing loss disability.  The record contains a Control Document and Award Letter, which reflects that in October 1970, the RO sent the Veteran a notification letter advising him of its decision and his appellate rights.  The Veteran did not appeal the RO's decision nor was new and material evidence received within the appellate period.  Neither the Veteran nor his representative has contended otherwise.  

In January 2009, the Veteran requested to reopen his claim of service connection for hearing loss, arguing that his hearing loss was causally related to noise exposure during the course of his military duties in the infantry and as a truck driver.  At a June 2009 VA examination, the Veteran reported hearing loss and episodic tinnitus.  He dated the onset of his tinnitus to 2002.  The Veteran reported a history of military noise exposure from tanks and artillery and post service recreational and occupational noise exposure, from hunting and working as an auto mechanic.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
70
90
LEFT
30
30
55
70
80

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The diagnoses were mixed hearing loss in the right ear and sensorineural hearing loss in the left ear.  After examining the Veteran and reviewing the record, the examiner concluded that it was less likely than not that the current hearing loss and tinnitus had been incurred in service.  The examiner explained that the Veteran had exhibited hearing within normal limits, bilaterally, on both enlistment and separation audiology examinations.  The examiner noted that although a functional overlay was observed on his Rudmose audio examination at separation, the formal hearing threshold examination revealed normal thresholds.  The examiner further noted that although there was evidence of ear infections while on active duty, there were no notations of tinnitus in the service treatment records and audiometric testing in 1970 after service discharge again revealed hearing within normal limits, bilaterally, with no complaints of tinnitus.  Given this evidence of normal hearing, bilaterally, throughout active duty service and in the first post-service year, the examiner explained that the current hearing loss was more likely due to post-service causes, particularly the Veteran's significant history of civilian occupational noise exposure.  Finally, she noted that the Veteran had stated that his subjective onset of tinnitus was recent.  

In a March 2010 statement, the Veteran explained that he was a lawn mower mechanic, not an auto mechanic.  He also indicated that he hunted rarely, less than once yearly.  He indicated that he had first noticed weak hearing acuity shortly after service.  

At his November 2010 RO hearing, the Veteran testified regarding his in-service noise exposure as an infantryman.  He indicated that occasionally his ears would ring in service after noise exposure, but would then clear up.  After service, he indicated that he did not realize he was losing his hearing until he got older and he was unable to hear his spouse.  He indicated that in 1996, he underwent a surgical procedure for his ears and was given hearing aids.  

Subsequent VA clinical records show that the appellant was fitted with bilateral hearing aids due to a hearing loss disability.  

Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).  Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2013).

Finally, service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In the case of any Veteran who has engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of such Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

In addition to the general criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).  

New and material evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

Analysis

As set forth above, in an October 1970 rating decision, the RO denied the claim of service connection for bilateral hearing loss, finding that the record contained no evidence of a current hearing loss disability.  Although the Veteran was duly notified of the RO's decision and his appellate rights, he did not perfect an appeal nor was new and material evidence received within the applicable time period.  Neither he nor his representative has contended otherwise.  The Board concludes that the RO's October 1970 rating decisions is final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

In this case, the evidence received since the last final rating decision in October 1970 denying service connection for bilateral hearing loss includes the Veteran's statements to the effect that he had significant noise exposure during active duty, including during combat; a June 2009 VA audiology examination report confirming a diagnosis of a bilateral hearing loss disability; and subsequent VA clinical records showing continued treatment for a bilateral hearing loss disability.  

This evidence is new in that it was not of record at the time of the prior denials.  Moreover, given the basis for the prior denial of the claim, and presuming the credibility of the Veteran's statement regarding noise exposure, the Board finds that the additional evidence relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating such claim.

Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

In addition to the evidence delineated in the decision above, the record shows that in December 2011, the Veteran was afforded a VA audiology examination in connection with his claims of service connection for bilateral hearing loss and tinnitus.  After examining the Veteran and purportedly reviewing the claims folder, the examiner indicated an inability to provide an opinion on the etiology of the hearing loss and tinnitus without resorting to speculation "due to the lack of exit exam at time of discharge.  Specifically, Whisper Tests do not provide frequency or intenisty [sic] specific information."  As set forth above, however, the service treatment records show that audiometric testing was completed both at service entrance and discharge.  The Board thus finds that the opinion is based on an inaccurate factual premise.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Another examination is warranted.

The Board also finds that another examination is necessary with respect to the claim of entitlement to service connection for peripheral neuropathy of the left upper extremity.  In connection with his claim of service connection for peripheral neuropathy of the bilateral upper and lower extremities, the Veteran underwent VA medical examination in December 2011.  At that time, he reported symptoms such as mild, intermittent pain in both upper extremities.  Clinical findings included decreased strength in both upper extremities.  The examiner noted that the Veteran had been diagnosed as having diabetic peripheral neuropathy.  Later in the Disability Benefits Questionnaire, however, the examiner checked a box indicating that the Veteran did not have an upper diabetic peripheral neuropathy, although he did not provide a rationale for his conclusion.  

The Veteran again underwent VA medical examination in October 2012.  The examiner again noted a history of a diagnosis of diabetic peripheral neuropathy, and indicated that the symptoms attributable to diabetic peripheral neuropathy included mild intermittent pain in both upper extremities.  The examiner expressly indicated that the Veteran had an upper extremity diabetic peripheral neuropathy, but later in the Disability Benefits Questionnaire, the examiner appeared to conclude that the peripheral neuropathy affected his right upper extremity only.  The examiner, however, did not provide further explanation for the apparent conclusion that the Veteran does not have left upper extremity peripheral neuropathy.  Under these circumstances, the opinion is inadequate and the Board finds that another examination is therefore necessary.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Finally, the Board finds that a VA medical examination is necessary with respect to the claim for an increased rating for his service-connected left thumb disability.  In that regard, since the award of service connection in October 1970, the RO has evaluated the appellant's disability under the rating criteria for painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  In connection with his current claim, however, the Veteran has reported symptoms which include decreased grip strength which interferes with his duties as a mechanic.  X-ray studies have also shown degenerative joint disease and the RO has recharacterized the appellant's service-connected left thumb disability to include degenerative joint disease.  

The Board notes that a claimant can be rated separately for different manifestations of the same disability, where "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Although VA must avoid evaluating the same disability under various diagnoses, "[i]f the appellant's symptoms are 'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).

Under these circumstances, the Board finds that the nature and severity of the service-connected left thumb disability requires clarification.  In that regard, the Board further notes that in May 2014 written arguments, the Veteran's representative argued that the most recent examination conducted in 2011 had been conducted too long ago and was not an accurate reflection of the current severity of the appellant's left thumb disability.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Olson v. Principi, 3 Vet. App. 480, 482 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate complete records from the North Texas VA Health Care System for the period from December 2013 to the present.  

2.  After all documents have been obtained and associated with the claims file, afford the Veteran a VA examination for the purpose of ascertaining the nature and etiology of his current hearing loss and tinnitus.  The claims folder and access to any additional records in the electronic VA files must be provided to the examiner.  After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the current hearing loss and tinnitus are causally related to his active service or any incident there, including noise exposure from his duties as a combat infantryman.  

3.  After all documents have been obtained and associated with the claims file, afford the Veteran a VA examination for the purpose of ascertaining the nature and etiology of any current peripheral neuropathy of the left upper extremity.  The claims folder and access to any additional records in the electronic VA files must be provided to the examiner.  After examining the Veteran and reviewing the record, the examiner should provide an opinion, with supporting explanation, as to whether it is at least as likely as not that the appellant currently has peripheral neuropathy of the left upper extremity and if so, whether it is at least as least as likely as not that such peripheral neuropathy is causally related to or aggravated by the Veteran's service-connected diabetes mellitus.  

4.  After all documents have been obtained and associated with the claims file, afford the Veteran a VA examination for the purpose of ascertaining the nature and severity of his service-connected residuals of a shrapnel wound of the left thumb with degenerative joint disease.  The claims folder and access to any additional records in the electronic VA files must be provided to the examiner.  After examining the Veteran and reviewing the record, the examiner should delineate all pathology attributable to the service-connected left thumb disability, to include whether any arthritis and/or scarring is present.  The examiner should also identify all symptomatology attributable to the service-connected left thumb disability, to include whether there is any symptomatic scarring, pain, limitation of flexion, or loss of grip strength.  The examiner should also assess the severity of each symptom and specifically note whether and to what extent any musculoskeletal disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  The report of examination should include an explanation for all opinions rendered.

5.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  The AOJ must expressly considerwhether all manifestations of the left thumb disability are appropriately considered and rated, to include whether any separate compensable ratings are warranted.  If the claims remain denied, the appellant and his representative should be provided with a Statement of the Case and/or Supplemental Statement of the Case as appropriate and an opportunity to respond. Afterwards, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


